EXHIBIT 10.17

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) effective as of September
30, 2004 is made by and between Robert H. Kill (“Kill”) and Ciprico Inc. (the
“Company”).

 

R E C I T A L S

 

WHEREAS, Kill was employed by the Company as its Chief Executive Officer (CEO)
and President pursuant to an Employment Agreement dated May 1, 2003 (the
“Employment Agreement”);

 

WHEREAS, Kill notified the Company of his intention to resign his position as
CEO and President, effective March 18, 2004.

 

WHEREAS, from March 19, 2004 through the date of Kill’s execution of this
Agreement, Kill remained employed by the Company.

 

WHEREAS, Kill and the Company wish to enter into this Agreement to memorialize
their mutual agreement regarding the end of his employment with the  Company.

 

NOW, THEREFORE, in consideration of the premises and the  mutual promises and
covenants contained in this Agreement, the Company and Kill agree:

 

A G R E E M E N T

 

1.             Employment Agreement.  Pursuant to Paragraph 8.01(a) of Kill’s
Employment Agreement, Kill’s employment pursuant to his Employment Agreement and
the Employment Agreement will terminate by mutual agreement effective September
30, 2004.  Notwithstanding anything herein to the contrary, the parties hereby
agree that Paragraphs 5, 6, 7 and 9 of Kill’s Employment Agreement survive the
termination of Kill’s employment and the termination of the Employment Agreement
forever and that Paragraphs 3.03 and 3.04 of Kill’s Employment Agreement survive
the termination of Kill’s employment and the termination of the Employment
Agreement for a period of one (1) year from the effective date of this
Agreement.

 

2.             Separation Payment.  Specifically in consideration of Kill
signing this Agreement and subject to the limitations, obligations, and other
provisions contained in this Agreement, the Company shall pay Kill $16,250.00 on
the first day of each month for twelve (12) calendar months beginning October 1,
2004 and ending September 1, 2005, less authorized and required deductions and
withholdings.

 

3.             COBRA Premiums.  Specifically in consideration of Kill signing
this Agreement and subject to the limitations, obligations, and other provisions
contained in this Agreement, the Company shall pay through September 30, 2005,
the entire premium for Kill’s health and dental insurance coverage under the
Company’s group health and dental insurance plans.  The Company will discontinue
payments under this Paragraph 3 before September 30, 2005 if, and at such time
as, Kill (1) is covered or eligible to be covered under the health and/or dental
insurance policy of a new employer, or (2) ceases to participate, for whatever
reason, in the Company’s group insurance plans.  Notwithstanding the foregoing,
the COBRA period for continuation of his insurance coverage under Company’s
group plans will begin on October 1, 2004.

 

4.             Use of Office and Telephone.  So long as Kill serves as the
Company’s Chairman of the Board, Kill may use, free of charge, office space and
the telephone at the Company’s offices.

 

5.             Release of Claims by Kill.  Specifically in consideration of the
separation pay and benefits described in this Agreement (Paragraphs 3 and 4), by
signing this Agreement, Kill, for himself and anyone who has or obtains legal
rights or claims through him, agrees to the following:

 

a.             Kill hereby does release, agree not to sue, and forever
discharges the Company (as defined below) of and from any and all manner of
claims, demands, actions, causes of action, administrative claims, liability,
damages, claims for punitive or liquidated damages, claims for attorney’s fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, Kill has or might have against them or any of them, whether
known or unknown,

 

--------------------------------------------------------------------------------


 

in law or equity, contract or tort, arising out of or in connection with Kill’s
employment with the Company, or the termination of that employment, and however
originating or existing, from the beginning of time through the date of Kill
signing this Agreement.

 

b.             This release includes, without limiting the generality of the
foregoing, any claims Kill may have for wages, bonuses, commissions, penalties,
compensation, deferred compensation, vacation pay, paid time off, separation pay
or benefits, defamation, invasion of privacy, negligence, emotional distress,
breach of contract, estoppel, improper discharge (based on contract, common law,
or statute, including any federal, state or local statute or ordinance
prohibiting discrimination or retaliation in employment), violation of the
United States Constitution, the Minnesota Constitution, the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq., the Minnesota Human Rights Act,
Minn. Stat. § 363.01 et seq., Title VII of the Civil Rights Act, 42 U.S.C. §
2000e et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,
the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. 210l, et seq., any claim
arising under Minn. Stat. Chapters 177 and 181, Minn. Stat. § 176.82, and any
claim for retaliation, harassment or discrimination based on sex, race, color,
creed, religion, age, national origin, marital status, sexual orientation,
disability, status with regard to public assistance or any other protected
class, or sexual or other harassment.  Kill hereby waives any and all relief not
provided for in this Agreement.  By Kill’s signing this Agreement, Kill agrees
that the payments and benefits provided to Kill under this Agreement fully
compensates Kill for and extinguish any and all claims arising out of Kill’s
employment, separation from employment or otherwise with the Company.  Kill
understands and agrees that, by signing this Agreement, he waives and releases
any past, present, or future claim to employment with the Company and agrees not
to seek employment with the Company.

 

c.             Kill affirms that he has not caused or permitted, and to the full
extent permitted by law will not cause or permit to be filed, any charge,
complaint, or action of any nature or type against the Company, including but
not limited to any action or proceeding raising claims arising in tort or
contract, or any claims arising under federal, state, or local laws, including
discrimination laws.  If Kill files, or has filed on his behalf, a charge,
complaint, or action, Kill agrees that the payments and benefits described above
in Paragraphs 3, 4 and 5 are in complete satisfaction of any and all claims in
connection with such charge, complaint, or action and Kill waives, and agrees
not to take, any award of money or other damages from such charge, complaint, or
action.  In the event there is outstanding a charge, complaint, or action, Kill
agrees to seek immediate withdrawal and dismissal with prejudice.  In the event
that for any reason said charge, complaint, or action is not withdrawn, Kill
agrees not to testify, provide documents, or otherwise participate, or to permit
others to voluntarily participate on Kill’s behalf, in any investigation or
litigation arising there from or associated therewith and to execute such other
papers or documents as the Company’s counsel determines may be necessary or
desirable to have any such charge, complaint or action dismissed with
prejudice.  Kill and the Company acknowledge and agree that this Paragraph will
not prohibit either party from testifying or responding pursuant to a court
order or a subpoena issued by a government agency and which appears valid in its
face, or pursue or take any action as otherwise required or permitted by law.

 

d.             Kill is not, by signing this Agreement, releasing or waiving (1)
any vested interest he may have in any profit sharing plan or pension plan by
virtue of his employment with the Company, (2) any rights or claims that are not
specifically released herein or that may arise after the Agreement is signed,
(3) the post-employment benefits and payments specifically promised to Kill
under this Agreement, or (4) the right to institute legal action for the purpose
of enforcing the provisions of this Agreement.

 

e.             The Company, as used in this Agreement, shall mean Ciprico Inc.
and its parent, subsidiaries, divisions, affiliated entities, insurers, and its
and their present and former officers, directors, shareholders, trustees,
employees, agents, attorneys, representatives and consultants, and the
successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of Ciprico
Inc., in their official and individual capacities.

 

6.             Notice of Right to Consult Attorney and Twenty-One (21) Day
Consideration Period.  By signing this Agreement, Kill acknowledges and agrees
that the Company has informed him that (1) he has the right to consult with an
attorney of his choice prior to signing this Agreement, and (2) he is entitled
to twenty-one (21) days from the receipt of this Agreement to consider whether
the terms are acceptable to him.  The Company encourages Kill to use the full
21-day period to consider this Agreement but he has the right, if he chooses, to
sign this Agreement prior to the expiration of the twenty-one (21) day period.

 

7.             Notification of Rights under the Minnesota Human Rights Act
(Minn. Stat. Chapter 363) and the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.).  Kill is hereby notified of his right to rescind the
release of claims contained in Paragraph 6 with regard to claims arising under
the Minnesota Human Rights Act, Minnesota Statutes Chapter 363, within fifteen
(15) calendar days of Kill signing this Agreement, and with regard to Kill’s
rights arising under the federal Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq., within seven (7) calendar

 

--------------------------------------------------------------------------------


 

days of Kill signing this Agreement.  The two rescission periods shall run
concurrently.  In order to be effective, the rescission must (a) be in writing;
(b) delivered to Thomas S. Wargolet, Vice President of Finance, Ciprico Inc.,
17400 Medina Road, Suite 800, Plymouth, MN 55447 by hand or mail within the
required period; and (c) if delivered by mail, the rescission must be postmarked
within the required period, properly addressed to Thomas S. Wargolet, as set
forth above, and sent by certified mail, return receipt requested.  This
Agreement will be effective upon the expiration of the 15-day period without
rescission.  Kill understands that if he rescinds any part of this Agreement in
accordance with this Paragraph 7, he will not receive the separation pay and
other benefits described in Paragraphs 3 and 4 and he will be obligated to
return any such benefits and payments if already received.

 

8.             Remedies.  If Kill breaches any term of this Agreement, the
Company shall be entitled to its available legal and equitable remedies,
including but not limited to suspending and recovering any and all payments and
benefits made or to be made under this Agreement.  If the Company seeks and/or
obtains relief from an alleged breach of this Agreement, all of the provisions
of this Agreement shall remain in full force and effect.

 

9.             Non-Admission.  It is expressly understood that this Agreement
does not constitute, nor shall it be construed as, an admission by the Company
of any liability or unlawful conduct whatsoever.  The Company specifically
denies any liability or unlawful conduct.

 

10.           Successors and Assigns.  This Agreement is personal to Kill and
may not be assigned by Kill without the written agreement of the Company.  The
rights and obligations of this Agreement shall inure to the successors and
assigns of the Company.

 

11.           Enforceability.  If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible.  If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Agreement shall remain in effect.

 

12.           Entire Agreement.  Except as noted with regard to the surviving
provisions of Kill’s Employment Agreement, this Agreement states the entire
Agreement of the parties with respect to the subject matter hereof.  No
modification, release, discharge or waiver of any provision of this Agreement
shall by of any force or effect unless made in writing and signed by the parties
hereto.  The parties acknowledge that they have not relied on any
representations or statements, whether oral or written, other than the express
statements of this Agreement, in signing this Agreement.

 

13.           Law Governing.  This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.

 

14.           Claims Involving the Company.  At the Company’s request, Kill will
cooperate with the Company in any future claims or lawsuits involving the
Company, where Kill has knowledge of the underlying facts.  In addition, Kill
will not voluntarily aid, assist, or cooperate with any claimants or plaintiffs
or their attorneys or agents in any claims or lawsuits commenced in the future
against the Company; provided, however, that nothing in this Agreement will be
construed to prevent Kill from testifying at an administrative hearing, a
deposition, or in court in response to a lawful subpoena or as otherwise
required by law, in any litigation or proceeding involving the Company.

 

15.           Acknowledgement of Reading and Understanding; Consultation with
Counsel.  Kill, by signing this Agreement, acknowledges and agrees that Kill has
carefully read and understood all provisions of this Agreement, and that Kill
has entered into this Agreement knowingly and voluntarily.  Kill further
acknowledges that the Company has advised Kill to consult with counsel prior to
signing this Agreement, and Kill acknowledges that Kill has consulted with or
had the opportunity to consult with legal counsel.

 

IN WITNESS HEREOF, the parties have executed this Agreement in the manner
appropriate for each on the dates written below.

 

 

 

CIPRICO INC.

 

 

 

 

 

By:

/s/   James W. Hansen

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

Dated:

09/30/04

 

 

 

 

 

 

 

 

 

 /s/ Robert H. Kill

 

 

 

Robert H. Kill

 

 

Dated:

09/30/04

 

 

 

--------------------------------------------------------------------------------